Exhibit Flagstone Reinsurance Holdings Limited List of Subsidiaries Subsidiary Jurisdiction Ownership Interest Held By Immediate Parent Flagstone (Gibraltar) Limited Gibraltar 100.0% Flagstone Finance SA (1) Luxembourg 100.0% Flagstone Réassurance Suisse SA (2) Switzerland 100.0% Island Heritage Holdings Limited (4) Cayman Islands 59.2% Flagstone Reinsurance Africa Limited (4) South Africa 65.0% Flagstone Alliance Insurance and Reinsurance Plc (3) Cyprus 100.0% Haute Route Re Ltd (3) Bermuda 100.0% Flagstone Capital Management Luxembourg (3) Luxembourg 100.0% Flagstone Leasing Services Limited Bermuda 100.0% Flagstone King Air Holdings Limited (5) Bermuda 100.0% IAL Leasing Ltd. (5) Bermuda 100.0% Longtail Aviation International Limited (5) Bermuda 100.0% IAL King Air Limited (5) British Virgin Islands 100.0% Flagstone Westwind Holdings Limited (5) Bermuda 100.0% Flagstone Holdings (UK) Limited United Kingdom 100.0% Flagstone Corporate Name Limited (6) United Kingdom 100.0% Marlborough Underwriting Agency Limited (6) United Kingdom 100.0% FlagstoneCapital Management (Bermuda) Limited Bermuda 100.0% West End Capital Management (Cayman) Limited (7) CaymanIslands 100.0% Flagstone Underwriters Middle East Limited (8) Dubai 100.0% Flagstone Underwriters Latin America Limited (8) Puerto Rico 100.0% Flagstone Management Services (Halifax) Limited (7) Canada 100.0% Flagstone (Mauritius) Limited (7) Mauritius 100.0% Flagstone Underwriting Support Services (India) Private Limited (8) India 100.0% Flagstone Representatives Limited (formed as West End Capital Management (UK) Limited) United Kingdom 100.0% Mont Fort Re Limited (9) Bermuda 100.0% (1) A wholly-owned subsidiary of Flagstone (Gibraltar) Limited. (2) A wholly-owned subsidiary of Flagstone Finance SA (3) A wholly-owned subsidiary of Flagstone Reassurance Suisse SA (4) An entity in which Flagstone Reassurance Suisse SA acquired a majority interest (5) A wholly-owned subsidiary of Flagstone Leasing Services Limited (6) A wholly-owned subsidiary of Flagstone Holdings (UK) Limited (7) A wholly-owned subsidiary ofFlagstone Capital Management (Bermuda) Limited. (8) An indirect wholly-owned subsidiary of Flagstone Capital Management (Bermuda) Limited (9) The Company owns all of the outstanding common shares, and none of the outstanding preferred shares, of Mont Fort Re Limited.
